   Case 2:20-cv-08502-RGK-E Document 26 Filed 01/06/21 Page 1 of 1 Page ID #:193


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-08502-RGK-E                                        Date     January 6, 2021
 Title             American National Insurance Company v. Vartan Akopyan




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                          N/A
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



      The Court has reviewed the Answer [25] filed by defendant Vartan Akopyan on January
5, 2021. Defendant Akopyan shall show cause in writing, on or before January 8, 2021 why
the answer should not be stricken as untimely under FRCP 12(a)(4)(A).
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
